DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/101,237, Multiple Position Accessory Mount, filed on November 23, 2020.
Drawings
The drawings are objected to because reference numbers "24" and "26" in Fig. 8 are referring to the same element a "first base" and reference number "36" in Fig. 8 is used for two different elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "62'" in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 18, paragraph [0044] in line 5 "1" should be changed to --2-- and "54" is used for a side opening on page 10, paragraph [0030] in line 10 and lower end in paragraph [0030] in line 14.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,995,656 to Stout.  Stout discloses an accessory mount for a vehicle, comprising: a first base (a) having a first retainer (14) with one or more retention features (15); a support (24 or 21) having a second retainer (14a) that has one or more retention features (15) that overlap one or more of the one or more retention features of the first retainer in different positions of the support relative to the first base; and a connector (16 & 19) coupling the support to the first base, and wherein at least one of the first retainer and second retainer is movable relative to the other to decouple the first retainer and second retainer without removing the connector from the first base to enable movement of the support to multiple positions relative to the first base; an accessory (21) carried by or having a body defining the support; wherein the support is rotatable about the connector when the first retainer and second retainer are decoupled; wherein the first retainer and the second retainer are arranged to be coupled together in multiple positions of the support relative to the first base, and to releasably retain and limit or prevent rotation of the support relative to the first base in the multiple positions; wherein the connector defines an axis of rotation about which the support is rotatable relative to the first base, and wherein the connector extends through both a first opening (18) in the first retainer and a second opening (18) in the second retainer; wherein the one or more retention features of the first retainer and the one or more retention features of the retention features of the second retainer are circumferentially spaced apart relative to the axis of rotation, and wherein, the support may be rotated to multiple positions relative to the first base and in multiple positions of the support relative to the first base the first retainer and second retainer can be coupled with one or more of the one or more retention features of the first retainer overlapping one or more of the one or more retention features of the second retainer to limit or prevent rotation of the support relative to the first base; wherein the first retainer is movably carried by the first base for axial movement relative to the second retainer, and the first retainer has an advanced position in which the retention features of the first retainer axially overlap the retention features of the second retainer, and a retracted position in which the retention features of the first retainer do not axially overlap the retention features of the second retainer; a second base (Fig. 8) having a third retainer with one or more retention features, and wherein the support has a fourth retainer releasably coupled with the third retainer, the fourth retainer has one or more retention features that cooperate with one or more of the one or more retention features of the third retainer in different positions of the support relative to the first base; a second connector coupling the support to the second base, and wherein at least one of the third retainer and the fourth retainer is movable relative to the other to decouple the third retainer and fourth retainer without removing the second connector from the second base to enable movement of the support relative to the second base; and wherein the support is rotatable about either the second connector or about the connector coupling the support to the first base, and either the connector coupling the support to the first base is removable from the first base to permit the support to be rotated about the second connector, or the second connector is removable from the second base to permit the support to be rotated about the connector coupling the support to the first base.
Claim(s) 1-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,523,904 to Carnevali.  Carnevali discloses an accessory mount (100) for a vehicle, comprising a first base (12) having a first retainer with one or more retention features (32), a support (20) having a second retainer (14) that has one or more retention features that overlap one or more of the one or more retention features of the first retainer in different positions of the support relative to the first base, a connector (66) coupling the support to the first base, and wherein at least one of the first retainer and second retainer is movable relative to the other to decouple the first retainer and second retainer without removing the connector from the first base to enable movement of the support to multiple positions relative to the first base; an accessory (A) carried by or having a body defining the support; wherein the support is rotatable about the connector when the first retainer and second retainer are decoupled; wherein the first retainer and the second retainer are arranged to be coupled together in multiple positions of the support relative to the first base, and to releasably retain and limit or prevent rotation of the support relative to the first base in the multiple positions; wherein the connector defines an axis of rotation about which the support is rotatable relative to the first base, and wherein the connector extends through both a first opening (34) in the first retainer and a second opening (43) in the second retainer; wherein the one or more retention features of the first retainer and the one or more retention features of the retention features of the second retainer are circumferentially spaced apart relative to the axis of rotation, and wherein, the support may be rotated to multiple positions relative to the first base and in multiple positions of the support relative to the first base the first retainer and second retainer can be coupled with one or more of the one or more retention features of the first retainer overlapping one or more of the one or more retention features of the second retainer to limit or prevent rotation of the support relative to the first base; wherein the first retainer is movably carried by the first base for axial movement relative to the second retainer, and the first retainer has an advanced position in which the retention features of the first retainer axially overlap the retention features of the second retainer, and a retracted position in which the retention features of the first retainer do not axially overlap the retention features of the second retainer; includes a biasing member (76) that provides a force on the first retainer to yieldably bias the first retainer to the advanced position; and wherein the connector includes a shank (67) that extends axially from a first end connected to the first base to a second end that radially overlies or overlaps part of the support to axially retain the support relative to the first base while permitting rotation of the support relative to the first base when the first retainer and the second retainer are decoupled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout in view of U.S. Patent No. 7,523,904 to Carnevali.  Stout discloses the claimed invention except for the limitation of a  biasing member that provides a force on the first retainer to yieldably bias the first retainer to the advanced position.
Carnevali teaches an accessory mount (100) for a vehicle, comprising a first base (12) having a first retainer with one or more retention features (32), a support (20) having a second retainer (14) that has one or more retention features that overlap one or more of the one or more retention features of the first retainer in different positions of the support relative to the first base, a connector (66) coupling the support to the first base, wherein the first retainer is movably carried by the first base for axial movement relative to the second retainer, the first retainer has an advance position in which the retention features of the first retainer axially overlap the retention features of the second retainer, a retracted position in which the retention features of the first retainer do not axially overlap the retention features of the second retainer, and a biasing member (76).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount in Stout to have included a biasing member as taught by Carnevali for the purpose of providing a means for biasing the connection between the first bas and the support to promote an axial force.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 8,317,152 to Zhou is directed to a bracket for supporting a device, having a support and base rotatably connected.  U.S. Patent No. 7,959,120 to Liao is directed to a universal support having rotatably connected brace unit and mounting unit. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            July 12, 2022